Citation Nr: 0511626	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
and chronic bronchitis, as the result of asbestos exposure.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
respiratory disorder as the result of asbestos exposure and 
for headaches.  

In the rating decision on appeal, the RO also denied service 
connection for a heart disorder, a low back disorder, ulcer, 
and hernia.  The veteran filed a notice of disagreement as to 
these issues, and a statement of the case was issued.  In the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he limited his appeal to the two issues listed on 
the title page.  Thus, those are the only issues on appeal.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnoses of 
chronic obstructive pulmonary disease and chronic bronchitis 
and service, to include in-service asbestos exposure, is not 
of record.

2.  Competent evidence of disability of headaches due to 
disease or injury in service is not of record.  


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include chronic obstructive 
pulmonary disease, chronic bronchitis, and emphysema, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Headaches were not incurred in or aggravated by service 
and are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for a lung 
disorder and headaches in March 2002 and March 2004 letters.  
VA informed the veteran that in order to establish service 
connection for a disability, he would need to bring forth 
evidence of a disease or injury in service, a current 
disability, and a relationship between the current disability 
and service.  VA noted that evidence of a current disability 
and of a relationship between the current disability and 
service was usually shown by medical evidence.  

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  VA 
also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, in the 
March 2002 letter, the RO stated, "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  In the March 2004 letter, the RO stated, "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

Additionally, VA has notified the veteran the reasons why 
service connection has been denied in the December 2002 
rating decision, the May 2003 statement of the case, and the 
July 2003 supplemental statement of the case.  The May 2003 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought.  
The Board finds that the duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

The Board recognizes that the March 2004 VCAA notice, which 
is the more complete notice as contemplated by the VCAA, was 
subsequent to the December 2002 rating decision which gave 
rise to this appeal; however, the Board finds no prejudice to 
the veteran.  The veteran was adequately furnished with the 
type of notice required by VCAA in March 2004 and has had an 
opportunity to identify evidence and submit evidence in 
connection with his claims.  In April 2004, the veteran 
submitted a statement, asserting that he had provided VA with 
all the evidence for his claims.  Therefore, any error 
resulting from VCAA notice subsequent to the initial rating 
decision was harmless error, as it pertains to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the veteran has submitted private 
medical records.  He has not indicated the existence of any 
additional records that would aid in substantiating the 
claims, and, in fact, has stated he has no additional 
evidence to submit.  

Although an examination was not provided in connection with 
the veteran's claims for service connection, Board finds that 
VA was not under an obligation to provide an examination, as 
such was not necessary to make a decision on the claims.  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disabilities may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of chronic obstructive 
pulmonary disease and chronic bronchitis, he has not brought 
forth any evidence suggestive of a causal connection between 
those disabilities and service, to include asbestos exposure.  
The RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  Regarding the 
claim for headaches, there is no competent evidence that the 
veteran has a disability manifested by headaches.  Therefore, 
VA did not need to provide examinations in connection with 
the veteran's claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Decision

The veteran asserts that he has developed a lung disorder and 
headaches from exposure to asbestos in service while on a 
ship.  Specifically, he states that he was a gunners mate and 
maintained the gun mounts on deck and below the decks in the 
magazines.  He states that he worked as a seaman and pulled 
watch on the bridge, where "asbestos was all around [us]."  
The veteran asserts that asbestos was used to insulate the 
pipes and that he had to lay next to them while he slept in 
his bunk from 1963 to 1965.  Alternatively, regarding his 
headaches, he states that the headaches are the result of the 
lung disorder.  

Of record are service medical records and private medical 
records, dated from January 1988 to August 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a lung disorder, to include 
chronic obstructive pulmonary disease and chronic bronchitis.  
The service medical records are silent for any findings 
related to the lungs.  The separation examination showed that 
clinical evaluation of the lungs and chest was normal.  A 
chest x-ray was also normal.  The first showing of a 
diagnosis of chronic obstructive pulmonary disease was in 
1996, which is more than 30 years following the veteran's 
service.  There is no objective evidence of a lung disorder 
or breathing problem prior to 1996.  No medical professional 
has attributed the post service diagnoses of chronic 
obstructive pulmonary disease and chronic bronchitis to the 
veteran's service, to include exposure to asbestos.  In a 
June 2001 private medical record, a physician entered a 
diagnosis of, "History of smoking greater than 
40 years/chronic obstructive pulmonary disease," and, it 
would appear from this that the examiner was attributing the 
diagnosis of chronic obstructive pulmonary disease to the 
veteran's smoking.  Regardless, the examiner did not 
attribute the diagnosis of chronic obstructive pulmonary 
disease to the veteran's service, to include in-service 
asbestos exposure.  In fact, in none of the medical records 
that show diagnoses of chronic obstructive pulmonary disease 
and chronic bronchitis does the examiner note a history of 
asbestos exposure or otherwise attribute the diagnoses to 
service.

Regarding the claim for service connection for headaches, the 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of service connection for headaches.  The service medical 
records are silent regarding headaches.  The post service 
medical records show that in December 1997, the veteran 
denied any headaches.  In March 1999, the veteran reported 
having chronic, intermittent headaches that would occur in 
the evening when he would begin to relax, which would 
eventually subside.  No diagnosis of headaches was entered.  
In fact, none of the medical records in the claims file shows 
a diagnosis of headaches due to a disease or injury.  Rather, 
they show that the veteran has complained of headaches.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence of 
a disability manifested by headaches that is the result of 
disease or injury in service or the result of a service-
connected disability.  Therefore, without competent evidence 
of a current "disability" related to, or underlying, the 
veteran's symptoms of headaches, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

While the veteran has stated that his current disabilities 
are attributable to asbestos exposure in service, and, in the 
alternative, that his headaches are the result of the lung 
disorder, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As there is no competent evidence 
linking the pulmonary diagnoses to asbestos exposure, there 
is no need to make a finding as to whether there was actual 
exposure to asbestos during service.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for a respiratory disability, to include 
chronic obstructive pulmonary disease and chronic bronchitis, 
and headaches, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease and chronic bronchitis, 
is denied.

Service connection for headaches is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


